Exhibit 10.2

NEITHER THIS CONVERTIBLE NOTE NOR ANY OF THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR
ANY STATE SECURITIES LAWS. THIS CONVERTIBLE NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF UNTIL THE HOLDER HEREOF
PROVIDES EVIDENCE SATISFACTORY TO THE COMPANY (WHICH, IN THE DISCRETION OF THE
COMPANY MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY) THAT SUCH
OFFER, SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION WILL NOT VIOLATE APPLICABLE
FEDERAL OR STATE SECURITIES LAWS.

THIS CONVERTIBLE NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR
PURPOSES OF SECTIONS 1271 ET. SEQ. OF THE UNITED STATES INTERNAL REVENUE CODE OF
1986, AS AMENDED. FOR INFORMATION REGARDING THE ISSUE DATE HEREOF, ISSUE PRICE,
AMOUNT OF OID PER $1,000 OF PRINCIPAL AMOUNT AND YIELD TO MATURITY FOR PURPOSES
OF THE OID RULES, PLEASE CONTACT THE CHIEF FINANCIAL OFFICER OF THE COMPANY AT
1177 ENCLAVE PARKWAY, SUITE 300, HOUSTON, TEXAS 77007, FAX: (281) 899-5702.

HARVEST NATURAL RESOURCES, INC.

9.0% CONVERTIBLE SENIOR SECURED PROMISSORY NOTE DUE 2020

 

US$6,975,000 June 19, 2015

FOR VALUE RECEIVED, Harvest Natural Resources, Inc., a Delaware corporation
(the “Company”), hereby promises to pay to CT Energy Holding SRL, a Barbados
society with restricted liability (“Holder”), in New York, New York, at such
address or pursuant to such wire instructions as Holder shall notify Company of
in writing, on or before the Maturity Date (as defined below), in lawful money
of the United States of America, the principal amount of SIX MILLION NINE
HUNDRED SEVENTY FIVE THOUSAND AND 00/100 DOLLARS ($6,975,000.00), together with
interest on the unpaid balance of said principal amount from time to time
remaining outstanding, from the date hereof until maturity (howsoever such
maturity shall occur), as follows:

1. Subject to Purchase Agreement. This Convertible Note is issued pursuant to
the Securities Purchase Agreement, dated as of even date herewith, among the
Company, the Subsidiary Guarantors party thereto, and Holder (as from time to
time amended, the “Purchase Agreement”), and is entitled to the benefits and
subject to the conditions thereof, including without limitation all benefits,
obligations, covenants and conditions regarding payment, prepayment, limitation
of interest, beneficial ownership amounts, restrictive and other covenants and
notice, amendment and other provisions, and is to be read in conjunction
therewith. No provision of this Convertible Note may be amended, waived or
modified except as provided in the Purchase Agreement. To the extent that any
provision of this Convertible Note conflicts with the express provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall govern and be
controlling.



--------------------------------------------------------------------------------

2. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the meanings set forth therefor in the Purchase Agreement. The
following terms, when used herein, shall have the meaning set forth below:

“Applicable Law” shall mean the law in effect from time to time and applicable
to the transactions between the parties hereto pursuant hereto which lawfully
permits the charging and collection of the highest permissible lawful non
usurious rate of interest on such transactions, including laws of the State of
New York, and to the extent controlling and providing for a higher lawful rate
of interest, laws of the United States of America.

“Below-Price Issuance” means the issuance or sale (or, in accordance with the
provisions of Section 4(d), the deemed issuance or sale) of any shares of Common
Stock (including the issuance or sale of shares of Common Stock owned or held by
or for the account of the Company) for a New Issuance Price less than the
Conversion Price in effect immediately prior to such issuance or sale (or deemed
issuance or sale).

“Closing Sale Price” means, for any security as of any date, the last closing
bid price and last closing trade price, respectively, for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market operates
on an extended hours basis and does not designate the closing bid price or the
closing trade price, as the case may be, then the last bid price or last trade
price, respectively, of such security prior to 4:00 p.m., New York Time, as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly
the Pink OTC Markets Inc.). If the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Sale
Price, as the case may be, of such security on such date shall be the fair
market value as mutually determined by the Company and Holder. If the Company
and Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved by an appraiser selected as provided in
Section 4(d)(iv). All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction during the applicable calculation period.

“Conversion Date” has the meaning provided in Section 4(a).

“Convertible Note” means this 9% Convertible Senior Secured Promissory Note,
dated June 19, 2015, made by the Company to Holder.

“Conversion Price” means, as of any date, the Initial Conversion Price as
adjusted from time to time pursuant to Section 4.

“Convertible Securities” means any evidence of indebtedness, units, interests or
other securities which are convertible into or exercisable or exchangeable for,
with or without payment of additional consideration in cash or property, Common
Stock, either immediately or upon a specified date or the happening of a
specified event.

 

- 2 -



--------------------------------------------------------------------------------

“Ex-Dividend Date” means, with respect to any issuance, dividend or
distribution, the first date on which the shares of Common Stock trade on the
applicable exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question.

“Initial Conversion Price” means $0.82.

“Maturity Date” means June 19, 2020 or, if on or before such date (a) the Claim
Date has occurred and (b) the Stock Appreciation Date did not occur on or prior
to the Claim Date, June 19, 2022.

“Maximum Rate” means the maximum lawful non usurious rate of interest, if any,
which under Applicable Law Holder is permitted to charge the Company on the
obligations evidenced by the Notes from time to time. If, however, during any
period interest accruing on the Notes is not limited to any maximum lawful non
usurious rate of interest under Applicable Law, then during each such period the
“Maximum Rate” shall be equal to a per annum rate of 2% plus the rate of
interest expressly provided for in this Convertible Note as in effect
immediately following the date hereof.

“Merger Event” means:

 

  i. any reclassification of the outstanding shares of Common Stock (other than
a change in par value, or from par value to no par value, or from no par value
to par value, or as a result of a dividend, split, subdivision or combination
covered by Section 4(e));

 

  ii. a consolidation, merger, combination or binding share exchange involving
the Company; or

 

  iii. any sale or conveyance of all or substantially all of the property and
assets of the Company to any other Person,

in each case as a result of which holders of Common Stock shall be entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Common Stock.

“New Issuance Price” means, with respect to a Below-Price Issuance, the
consideration per share for which any shares of Common Stock are issued or sold
(or deemed issued or sold), as determined in accordance with the provisions of
Section 4(d).

“Options” means, with respect to any Person, any rights, warrants or options to
subscribe for or purchase shares of Capital Stock or Convertible Securities of
such Person (including, in the case of the Company, shares of Common Stock).

“Principal Market” means the New York Stock Exchange, or, if the New York Stock
Exchange is not the principal trading market for the shares of Common Stock,
then the principal securities exchange or securities market on which the shares
of Common Stock are then traded.

 

- 3 -



--------------------------------------------------------------------------------

“Stockholder Meeting” means the first annual meeting of the Company’s
stockholders held after the date of this Convertible Note.

“Trading Day” means any day on which the shares of Common Stock are traded on
the Principal Market, provided that “Trading Day” shall not include any day on
which the shares of Common Stock are scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the shares of Common Stock are
suspended from trading during the final hour of trading on such exchange or
market (or if such exchange or market does not designate in advance the closing
time of trading on such exchange or market, then during the hour ending at 4:00
p.m., New York City time).

“Weighted Average Consideration” means the weighted average of the types and
amounts of consideration received by the holders of Common Stock entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Common Stock in any Merger Event who affirmatively make such
an election; provided that, if the types and amounts of consideration that
holders of Common Stock would be entitled to receive with respect to or in
exchange for such Common Stock is based in part upon any form of stockholders
election, the “Weighted Average Consideration” will be deemed to be (A) if
holders of the majority of the shares of Common Stock affirmatively make such an
election, the weighted average of the types and amounts of consideration
received by the holders of Common Stock that affirmatively make such an
election, or (B) if the holders of a majority of the shares of Common Stock do
not affirmatively make such an election, the types and amount of consideration
actually received by such holders.

3. Payments. All outstanding principal and accrued but unpaid interest on this
Convertible Note shall be due and payable on the Maturity Date. Holder must
surrender this Convertible Note to the Company to collect principal payments.
Accrued unpaid interest on the outstanding principal balance hereof shall be due
and payable by the Company to Holder on the first Business Day of each January,
April, July and October, commencing October 1, 2015. The unpaid principal
balance of this Convertible Note shall bear interest (computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed),
from the date hereof until such principal is paid, compounded quarterly at the
rate of 9.00% per annum, or, if the Claim Date occurs at such a time as the
Stock Appreciation Date has not occurred, 8.00% per annum from and after the
Claim Date. All such interest shall be due and payable upon maturity, howsoever
such maturity may occur (whether by acceleration nor otherwise), or upon the
repayment of this Convertible Note as provided herein. During the continuance of
an Event of Default, the outstanding principal amount of this Convertible Note
shall bear interest at a rate that is 2.00% per annum higher than the rate of
interest otherwise applicable hereto. All payments on this Convertible Note
shall be made in lawful money of the United States of America by wire transfer
to an account or accounts as directed by Holder, or as otherwise agreed by
Holder and the Company.

4. Conversion.

a. Holder may elect at any time and from time to time (such election to be made
by providing prior written notice thereof to the Company (a “Conversion
Notice”)), to convert all or part of the outstanding principal amount of, and
all or part of

 

- 4 -



--------------------------------------------------------------------------------

the accrued and unpaid interest on, this Convertible Note (such amount, the
“Conversion Amount”) into a number of shares of Common Stock equal to (1) the
Conversion Amount, divided by (2) the Conversion Price, rounded up to the
nearest whole share, on a date specified in and at least 10 days following the
date of such Conversion Notice (the “Conversion Date”) subject to all of the
other terms and conditions of the Purchase Agreement. Upon such election of
Holder, this Convertible Note shall be surrendered to the Company for
cancellation and, in the case of a partial conversion, issuance of a replacement
Convertible Note in the principal amount remaining unconverted and unpaid. As
soon as practicable after conversion of any Conversion Amount, and in any event
within three (3) Business Days thereafter, the Company shall, at its expense,
cause to be issued in the name of and delivered to Holder, or as Holder may
direct, a certificate or certificates evidencing the number of fully paid and
nonassessable shares of Common Stock to which Holder shall be entitled on such
conversion, which certificate or certificates shall bear such legends and
restrictions as required to comply with applicable securities laws, including
the Securities Act). In lieu of delivering physical certificates for the shares
of Common Stock issuable upon any exercise of this Note, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program or a similar program, the Company may, to
the extent permissible under applicable securities laws (as determined by the
Company), cause its transfer agent to electronically transmit such shares of
Common Stock issuable upon conversion of any principal of this Convertible Note
to Holder (or its designee), by crediting such account of Holder’s (or such
designee’s) broker with DTC through its Deposit Withdrawal Agent Commission
system (provided that the same time periods herein as for stock certificates
shall apply) as Holder (or its designee) may designate.

b. Each conversion shall be deemed to have been effected immediately prior to
the close of business on the Conversion Date specified with respect thereto in a
duly delivered Conversion Notice and the Holder shall be deemed to have become
the holder of record of such Common Stock on such date, notwithstanding that the
share register of the Company may then be closed or that certificates
representing such Common Stock may not yet then have actually been delivered to
such Holder.

c. Notwithstanding anything herein to the contrary, prior to the date on which
the Company obtains the Stockholder Approval, this Convertible Note shall not be
convertible for (i.e., Holder shall not have the right to convert amounts
outstanding hereunder and receive shares of Common Stock upon such attempted
conversion, and Company shall not be obligated to issue any shares of Common
Stock upon any attempted conversion of amounts outstanding hereunder), to the
extent the issuance of any portion of such shares, when aggregated with the
issuance of all other shares previously issued upon conversion of amounts
outstanding hereunder or under any other agreement, document or transaction,
which upon the advice of counsel and the New York Stock Exchange is reasonably
considered to be a related transaction which should be aggregated with the
transactions contemplated by this Convertible Note (including, without
limitation, under the Warrant), would exceed the aggregate number of shares of
Common Stock that the Company may issue without breaching the Company’s
obligations under New York Stock Exchange Rule 312.03 (the “NYSE Cap”), and any
purported delivery of shares of Common Stock upon exercise of this Note shall be
void and have no effect to the extent (but only to the extent) that such
delivery would result in a violation of the NYSE Cap.

 

- 5 -



--------------------------------------------------------------------------------

d. If and whenever after the date of this Convertible Note the Company completes
a Below-Price Issuance, then the Conversion Price then in effect shall be
reduced to the New Issuance Price for such Below-Price Issuance.

For purposes of determining the New Issuance Price under this Section 4(d), the
following shall be applicable:

 

  i. If the Company in any manner grants or sells any Options and the price per
share (calculated as the sum of the amounts of consideration (if any) received
or receivable by the Company with respect to any one share of Common Stock upon
the granting or sale of the Option, upon exercise of the Option and upon
conversion, or exercise or exchange of any Convertible Security issuable upon
exercise of such Option) for which one share of Common Stock is issuable upon
the exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Conversion Price in effect immediately prior to the time of the granting or
sale of such Options, then such shares of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. Except as contemplated
by Section 4(d)(iii) below, no further adjustment of the Conversion Price shall
be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such share of Common Stock upon conversion, exercise or exchange of
such Convertible Securities. The Conversion Price will be readjusted to the
extent that such Options are not exercised prior to their expiration.

 

  ii.

If the Company in any manner issues or sells any Convertible Securities and the
price per share (calculated as the sum of the amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security) for which one share of Common
Stock is issuable upon the conversion, exercise or exchange thereof is less than
the Conversion Price in effect immediately prior to the time of the issuance or
sale of such Convertible Security, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance or sale of such Convertible Securities for such price per
share. Except as contemplated below, no further adjustment of the Conversion
Price shall be made upon the actual issuance of such share of Common Stock upon
conversion, exercise or exchange of such Convertible Securities, and if any such

 

- 6 -



--------------------------------------------------------------------------------

  issuance or sale of such Convertible Securities is made upon exercise of any
Options for which adjustment of the Conversion Price has been or is to be made
pursuant to other provisions of this Section 4(d), except as contemplated by
Section 4(d)(iii) below, no further adjustment of the Conversion Price shall be
made by reason of such issuance or sale. The Conversion Price will be readjusted
to the extent that such Convertible Securities are not converted prior to the
last day on which they are convertible.

 

  iii. If the purchase or exercise price provided for in any Options, the
additional consideration, if any, payable upon the issue, conversion, exercise
or exchange of any Convertible Securities, the rate at which any Convertible
Securities are convertible into or exercisable or exchangeable for shares of
Common Stock, or the maximum number of shares of Common Stock issuable in
connection with any Options referred to in Section 4(d)(i) hereof or any
Convertible Securities referred to in Section 4(d)(ii) increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration, increased or
decreased conversion rate or change in maximum number of shares (as the case may
be) at the time initially granted, issued or sold. For purposes of this clause
(iii), if the terms of any Option or Convertible Security that was outstanding
as of the Closing Date are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease. No adjustment pursuant to this clause (iii) shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

 

  iv.

In case any Option is issued in connection with the issuance or sale of other
securities of the Company, together comprising one integrated transaction in
which no specific consideration is allocated to such Options by the parties
thereto, the amount of the consideration therefor shall be deemed to be the fair
value of such portion of the aggregate consideration received by the Company in
such transaction as is attributable to such Options. If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the amount of consideration received by the Company therefor. If any
shares of Common Stock, Options or Convertible Securities are issued or sold for
a consideration other than cash, the amount of such consideration received by
the Company will be the fair value of such consideration, except where such

 

- 7 -



--------------------------------------------------------------------------------

  consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company for such securities will be the
arithmetic average of the volume-weighted average price of such security for the
five (5) Trading Day period immediately preceding the date of receipt. If any
shares of Common Stock, Options or Convertible Securities are issued to the
owners of the non-surviving entity in connection with any merger in which the
Company is the surviving entity, the amount of consideration therefor will be
deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such shares of Common Stock,
Options or Convertible Securities (as the case may be). The fair value of any
consideration other than cash or publicly traded securities will be determined
jointly by the Company and the Majority Noteholders of the Convertible Notes. If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation, the fair value of such consideration
will be determined, at the expense of the Company, within fifteen (15) Trading
Days thereafter by an independent, reputable appraiser jointly selected by the
Company and the Majority Noteholders of the Convertible Notes.

e. If, after the date of this Convertible Note, the Company (i) pays a dividend
or makes another distribution to all or substantially all holders of Common
Stock payable exclusively in shares of Common Stock; (ii) subdivides the
outstanding shares of Common Stock into a greater number of shares; or
(iii) combines the outstanding shares of Common Stock into a smaller number of
shares; then the Conversion Price will be adjusted based on the following
formula:

where:

 

R1 = the Conversion Price in effect immediately after the open of business on
the Ex-Dividend Date for such dividend or distribution, or immediately after the
open of business on the effective date of such subdivision or combination, as
the case may be; R = the Conversion Price in effect immediately prior to the
open of business on the Ex-Dividend Date for such dividend or distribution, or
immediately prior to the open of business on the effective date of such
subdivision or combination, as the case may be; OS = the number of shares of
Common Stock outstanding immediately prior to the open of business on the
Ex-Dividend Date for such dividend or distribution, or immediately prior to the
open of business on the effective date of such subdivision or combination, as
the case may be; and

 

- 8 -



--------------------------------------------------------------------------------

OS1 = the number of shares of Common Stock outstanding immediately after such
dividend or distribution, or immediately after the effective date of such
subdivision or combination, as the case may be.

Such adjustment shall become effective immediately after the open of business on
the Ex-Dividend Date for such dividend or distribution, or the effective date
for such subdivision or combination. If any dividend or distribution of the type
described in this Section 4(e) is declared but not so paid or made, the
Conversion Price shall be immediately readjusted, effective as of the date the
Company’s board of directors determines not to pay such dividend or
distribution, or split or combine the outstanding shares of Common Stock, as the
case may be, to the Conversion Price that would then be in effect if such
dividend, distribution, share split or share combination had not been declared
or announced.

f. If, after the date of this Convertible Note, the Company distributes (other
than in a Below-Price Issuance, to which the provisions of Section 4(d) shall
apply) any rights or Options to all or substantially all holders of Common Stock
entitling such holders to purchase (for a period expiring within sixty
(60) days) shares of Common Stock at a price per share less than the average of
the Closing Sale Prices of the Common Stock for the ten (10) consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding the
date of announcement of such distribution, then the Conversion Price shall be
adjusted in accordance with the following formula; provided, however, that the
Conversion Price will be readjusted to the extent that such rights or Options
are not exercised prior to their expiration or are not distributed:

where:

 

R1 = the Conversion Price in effect immediately after the open of business on
the Ex-Dividend Date for such distribution; R = the Conversion Price in effect
immediately prior to the open of business on the Ex-Dividend Date for such
distribution; O = the number of shares of Common Stock outstanding at the close
of business on the Trading Day immediately preceding the Ex-Dividend Date for
such distribution; X = the total number of shares of Common Stock issuable
pursuant to such rights or Options; and

 

- 9 -



--------------------------------------------------------------------------------

Y = the number of shares of Common Stock equal to (1) the aggregate price
payable to exercise such rights or Options plus the aggregate consideration
received by the Company for such rights or Options divided by (2) the average of
the Closing Sale Prices of the Common Stock for the ten (10) consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding the
Ex-Dividend Date for such distribution.

Such adjustment shall be successively made whenever any such rights or Options
are distributed and shall become effective immediately after the open of
business on the Ex-Dividend Date for such distribution. To the extent that
shares of the Common Stock are not delivered after the expiration of such rights
or Options, the Conversion Price shall be readjusted to the Conversion Price
that would then be in effect had the adjustments made upon the issuance of such
rights or Options been made on the basis of delivery of only the number of
shares of Common Stock actually delivered. If such rights or Options are not so
issued, the Conversion Price shall be adjusted promptly to be the Conversion
Price that would then be in effect if such Ex-Dividend Date for such
distribution had not been fixed.

For purposes of this Section 4(f), in determining whether any rights or Options
entitle the holders of Common Stock to subscribe for or purchase Common Stock at
less than the average of the Closing Sale Prices of Common Stock for each
Trading Day in the applicable ten (10) consecutive Trading Day period, there
shall be taken into account any consideration received by the Company for such
rights or Options and any amount payable on exercise thereof, with the value of
such consideration, if other than cash, to be determined by the Company’s board
of directors.

No adjustment to the Conversion Price shall be made under this Section 4(f) if
the application of the formula stated above in this Section 4(f) would result in
an increase in such Conversion Price.

g. If, after the date of this Convertible Note, the Company distributes to all
or substantially all holders of its Common Stock any of its debt, securities or
assets or any rights or Options to purchase securities of the Company (including
securities or cash, but excluding (i) sales, issuances, and deemed sales and
issuances as to which an adjustment is required pursuant to Section 4(d),
(ii) distributions of Capital Stock as to which an adjustment is required
pursuant to Section 4(e), (iii) distributions of rights or Options as to which
an adjustment is required pursuant to Section 4(f), and (iv) Spin-Offs (as
defined below), as to which the provisions set forth below in this Section 4(g)
shall apply), the Conversion Price shall be decreased in accordance with the
formula:

where:

 

R1 = the Conversion Price in effect immediately after the open of business on
the Ex-Dividend Date for such distribution;

 

- 10 -



--------------------------------------------------------------------------------

R = the Conversion Price in effect immediately prior to the open of business on
the Ex-Dividend Date for such distribution; M = the average of the Closing Sale
Prices of the Common Stock for the ten (10) consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the Ex-Dividend
Date for such distribution; and F = the fair market value, as determined by the
Company’s board of directors, of the portion of those assets, securities,
rights, or Options to be distributed in respect of each share of Common Stock
immediately prior to the open of business on the Ex-Dividend Date for such
distribution.

Such decrease shall become effective as of the open of business on the
Ex-Dividend Date with respect to the distribution. If such distribution is not
so paid or made, the Conversion Price shall be increased, effective as of the
date the Board of Directors determines not to pay the distribution, to be the
Conversion Price that would then be in effect if such distribution had not been
declared.

Notwithstanding the foregoing, if “F” (as defined above) is equal to or greater
than “M” (as defined above), in lieu of the foregoing increase, adequate
provisions shall be made so that Holder shall have the right to receive on
conversion in respect hereof, in addition to the number of shares of Common
Stock that Holder is entitled to receive, the amount and kind of securities and
assets Holder would have received had Holder converted the principal hereof and
accrued but unpaid interest hereon immediately prior to the record date for the
distribution of such securities or assets.

However, with respect to an adjustment pursuant to this Section 4(g) where there
has been a payment of a dividend or other distribution on the Common Stock in
shares of Capital Stock of any class or series, or similar equity interest, of
or relating to a Subsidiary or other business unit, where such Capital Stock or
similar equity interest is listed or quoted (or will be listed or quoted upon
consummation of the Spin-off) on a national securities exchange or reasonably
comparable non-U.S. equivalent, which is referred to herein as a “Spin-off,” the
Conversion Price will instead be decreased based on the following formula:

where:

 

R1 = the Conversion Price in effect immediately after the open of business on
the Ex-Dividend Date for the Spin-off; R = the Conversion Price in effect
immediately prior to the open of business on the Ex-Dividend Date for the
Spin-off;

 

- 11 -



--------------------------------------------------------------------------------

F = the average of the Closing Sale Prices of the Capital Stock or similar
equity interest distributed to holders of Common Stock applicable to one share
of the Common Stock over the first ten (10) consecutive Trading Day period
immediately following, and including, the Ex-Dividend Date for the Spin-off
(such period, the “Valuation Period”); and MP = the average of the Closing Sale
Prices of the Common Stock over the Valuation Period.

The adjustments to the Conversion Price under the preceding paragraph of this
Section 4(g) will be made immediately after the open of business on the day
after the last day of the Valuation Period, but will be given effect as of the
open of business on the Ex-Dividend Date for the Spin-off. For purposes of
determining the Conversion Price, in respect of any conversion during the ten
(10) consecutive Trading Days commencing on the Ex-Dividend Date for any
Spin-off, references within the portion of this Section 4(g) related to
Spin-offs to ten (10) consecutive Trading Days shall be deemed replaced with
such lesser number of Trading Days as have elapsed form, and including, the
Ex-Dividend Date for such Spin-off to, but excluding, the relevant Conversion
Date.

h. If, after the date of this Convertible Note, the Company or any of its
Subsidiaries makes a payment to holders of Common Stock in respect of a tender
or exchange offer, other than an odd-lot offer, by the Company or any of its
Subsidiaries for shares of Common Stock, to the extent that the cash and value
of any other consideration included in the payment per share of Common Stock
exceeds the average of the Closing Sale Prices over the ten (10) consecutive
Trading Day period commencing on, and including, the Trading Day following the
last date on which tenders or exchanges may be made pursuant to such tender or
exchange offer (the “Tender Offer Expiration Date”), the Conversion Price shall
be decreased based on the following formula:

where:

 

R1 = the Conversion Price in effect immediately after the open of business on
the Trading Day following the Tender Offer Expiration Date; R = the Conversion
Price in effect immediately prior to the open of business on the Trading Date
following the Tender Offer Expiration Date; F = the fair market value, as
determined by the Company’s board of directors, of the aggregate consideration
payable in such tender or exchange offer (up to any maximum amount specified in
the terms of the tender or exchange offer) for all shares of Common Stock

 

- 12 -



--------------------------------------------------------------------------------

that the Company or any Subsidiary of the Company purchases in such tender or
exchange offer, such fair market value to be measured as of the expiration time
of the tender or exchange offer (the “Tender Offer Expiration Time”); OS = the
number of shares of Common Stock outstanding immediately prior to the Tender
Offer Expiration Time (prior to giving effect to such tender offer or exchange
offer); OS’ = the number of shares of Common Stock outstanding immediately after
the Tender Offer Expiration Time (after giving effect to such tender offer or
exchange offer); and SP = the average of the Closing Sale Prices of Common Stock
over the ten (10) consecutive Trading Day period commencing on, and including,
the Trading Day following the Tender Offer Expiration Date.

The adjustment to the Conversion Price under this Section 4(h) will be made
immediately after the open of business on the eleventh (11th) Trading Day
following the Tender Offer Expiration Date but will be given effect at the open
of business on the Trading Day following the Tender Offer Expiration Date. For
purposes of determining the Conversion Price in respect of any conversion during
the ten (10) consecutive Trading Days commencing on the Trading Day following
the Tender Offer Expiration Date, references within this Section 4(h) to ten
(10) consecutive Trading Days shall be deemed replaced with such lesser number
of Trading Days as have elapsed from, and including, the Trading Day following
the Tender Offer Expiration Time to, but excluding, the relevant Conversion
Date.

i. No adjustment need be made pursuant to the foregoing clauses of this
Section 4 as a result of (A) any equity based compensation to directors or
employees of the Company or any of its Subsidiaries and the exercise of any
options or similar rights thereunder; (B) any Common Stock issued pursuant to
the Prior Warrants; (C) the incurrence of any Indebtedness not prohibited by
Section 5.3 of the Purchase Agreement; (D) any issuance pursuant to an employee
benefit plan; (E) the issuance of any shares of Common Stock by the Company upon
conversion of any portion of the Convertible Note or exercise of any portion of
the Warrant; (F) the conversion of any Convertible Securities; (G) a merger, or
business or asset acquisition with respect to a Person that is not an Affiliate
of the Company; (H) in respect of any transaction in which Holder participates
(as a result of holding this Convertible Note, at the same time as holders of
the Common Stock participate) as if Holder held the number of shares of Common
Stock into which the principal and accrued and unpaid interest amount hereof may
be converted at the time of such transaction; or (I) the issuance of any shares
of Common Stock pursuant to any present or future plan providing for the
reinvestment of dividends or interest payable on Company’s securities and the
investment of additional optional amounts in shares of Common Stock under any
such plan. Any adjustment to the Conversion Price with respect to a particular
issuance, dividend, distribution, subdivision or combination shall be made
pursuant to one of the foregoing Sections 4(d) through 4(i), without
duplication.

 

- 13 -



--------------------------------------------------------------------------------

j. Whenever the Conversion Price is adjusted, the Company shall promptly (and in
any event within three (3) Business Days) provide to Holder a written notice of
adjustment stating the facts requiring the adjustment and the manner of
computing it.

k. In the event of a Merger Event, then the Company or the successor or
purchasing Person, as the case may be, shall provide that the Holder shall be
entitled at and after the effective time of the Merger Event to convert this
Convertible Note into the type and amount of shares of stock, other securities
or other property or assets (including cash or any combination thereof)
(“Reference Property”) Holder would have been entitled to receive upon such
Merger Event had Holder converted this Convertible Note immediately prior to
such Merger Event. If this Convertible Note is surrendered for conversion or
exercise after the effective date of any such Merger Event, in lieu of shares of
Common Stock otherwise provided for hereunder, the Company shall deliver to
Holder a number of units of Reference Property corresponding to the number of
shares of Common Stock that would otherwise have been provided for hereunder
upon such conversion immediately prior to the Merger Event. Each such unit of
Reference Property shall consist of the kind and amount of shares of stock,
other securities or other property or assets (including cash or any combination
thereof) that a holder of one share of Common Stock immediately prior to such
Merger Event would have owned or been entitled to receive based on the Weighted
Average Consideration.

l. Upon the conversion of this Convertible Note in full, the Company shall be
forever released from all its obligations and liabilities under this Convertible
Note and this Convertible Note shall be deemed of no further force or effect,
whether or not the original of this Convertible Note has been delivered to the
Company for cancellation.

5. Prepayment. The Company may, from time to time on and after June 19, 2018,
prepay all or a portion of this Convertible Note without premium or penalty,
upon not less than ten days’ written notice, any such prepayment of principal to
be paid together with all interest accrued and unpaid thereon to the prepayment
date. Prepayment may be made by such wire transfer instructions as Holder may
provide, or otherwise by check delivered to Holder’s address for notices set
forth in the Purchase Agreement. Any prepayment may, at the Company’s
discretion, be subject to one or more conditions precedent stated in the notice
of prepayment. Upon receipt of a notice of prepayment, Holder may elect to
convert this Convertible Note pursuant to Section 4 hereof on or prior to the
date of such prepayment, subject to the limitation set forth in Section 4(c).

6. Secured Obligations. The Convertible Note and the Non-Convertible Note are
senior secured obligations of the Company. Payment of this Convertible Note is
secured pursuant to the terms of that certain Security Agreement entered into by
and between the Company, the other grantors party thereto and the Collateral
Agent, dated as of even date herewith (the “Security Agreement”). The payment by
the Company of the principal of, and premium and interest on, this Convertible
Note and other obligations under the Purchase Agreement and the Notes shall be
fully and unconditionally guaranteed on a joint and several basis by each of the
Subsidiary Guarantors to the extent set forth in the Subsidiary Guaranty.

 

- 14 -



--------------------------------------------------------------------------------

7. Additional Liens. If the Claim Date occurs at such a time as the Stock
Appreciation Date has not occurred, then the Company shall grant to Holder of
the Convertible Note a first-priority Lien and security interest in all of the
Company’s right in or to any Venezuela Claim, as more fully set forth in the
Security Agreement.

8. Events of Default; Remedies.

a. Each of the following is an “Event of Default”:

i. default in any payment of interest on any Note when due and such default
continues for three (3) Business Days;

ii. default in the payment of the principal of, or premium, if any, on any Note
when due at its Stated Maturity, upon declaration of acceleration or otherwise;

iii. failure by any Obligor to comply with any of its obligations under Sections
5.5, or 5.14 of the Purchase Agreement or the second sentence of Section 5.13 of
the Purchase Agreement, or, while the Petroandina Note is outstanding, failure
by the Company to comply in any material respect with its obligations under
Section 5.16 of the Purchase Agreement;

iv. failure by the Company or any of its Subsidiaries to comply with any of the
other agreements contained in the Purchase Agreement, the Notes, or the other
Documents (other than those referred to in clause (i) through (iii) above) for
30 days after the earlier of (i) written notice from Holders (if there is more
than one Holder) of at least 25% in aggregate principal amount of the then
outstanding Convertible Notes and (ii) the time at which a Responsible Officer
of the Company first has knowledge of the failure;

v. default under any agreement, mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Subsidiaries (or
the payment of which is guaranteed by the Company or any of its Subsidiaries),
other than Indebtedness owed to the Company or a Subsidiary of the Company and
Indebtedness set forth on Schedule 3.4 of the Purchase Agreement, whether such
Indebtedness or guarantee now exists or is created after the date of this
Convertible Note, which default has not been cured prior to the expiration of
any applicable grace period provided in such Indebtedness (“payment default”)
and the unpaid principal amount of any such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been such
a default, constitutes more than $3,000,000 in the aggregate at any one time;

vi. the Company, any Subsidiary Guarantor or a Significant Subsidiary or group
of Subsidiaries that, taken together (as of the latest audited

 

- 15 -



--------------------------------------------------------------------------------

consolidated financial statements for the Company and its Subsidiaries), would
constitute a Significant Subsidiary, pursuant to or within the meaning of any
Bankruptcy Law:

a) commences a voluntary case or insolvency proceeding;

b) consents to the entry of an order for relief against it in an involuntary
case or insolvency proceeding or consents to its dissolution or winding-up;

c) consents to the appointment of a Custodian of it or for any substantial part
of its property;

d) makes a general assignment for the benefit of its creditors; or

e) takes any comparable action under any foreign laws relating to insolvency;

provided, however, that the liquidation of any entity into its parent, other
than as part of a credit reorganization, will not constitute an Event of Default
under this clause (vi);

vii. a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

a) is for relief against the Company, any Subsidiary Guarantor, any Significant
Subsidiary or group of Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Company and its Subsidiaries),
would constitute a Significant Subsidiary in an involuntary case;

b) appoints a Custodian of the Company, any Subsidiary Guarantor, any
Significant Subsidiary or group of Subsidiaries that, taken together (as of the
latest audited consolidated financial statements for the Company and its
Subsidiaries), would constitute a Significant Subsidiary, or for any substantial
part of its or their property; or

c) orders the winding up or liquidation of the Company, any Subsidiary
Guarantor, any Significant Subsidiary or group of Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Subsidiaries), would constitute a Significant Subsidiary;

or any similar relief is granted under any foreign laws and, in any case, such
order or decree remains unstayed and in effect for 60 days;

viii. failure by the Company, any Subsidiary Guarantor, or any Significant
Subsidiary or group of Subsidiaries that, taken together (as of the

 

- 16 -



--------------------------------------------------------------------------------

latest audited consolidated financial statements for the Company and its
Subsidiaries), would constitute a Significant Subsidiary, to pay when due final
judgments aggregating in excess of $10.0 million (net of any amounts that a
reputable and creditworthy insurance company has acknowledged liability for in
writing), which judgments are not paid, bonded, discharged or stayed for a
period of 60 consecutive days following the entry of such judgment or decree
(the “judgment default provision”); or

ix. any Subsidiary Guarantee ceases to be in full force and effect (except as
contemplated by the terms of the Purchase Agreement) or is declared null and
void in a judicial proceeding or any Subsidiary Guarantor denies or disaffirms
its obligations under the Purchase Agreement, the Notes or its Subsidiary
Guarantee.

b. If an Event of Default occurs and is continuing, Holders (if there is more
than one Holder) of at least 25% in principal amount of all of the outstanding
Notes may, by prior written notice (signed by such Holders) to the Company,
declare, by sending written notice to the Company, the principal of, premium, if
any, and accrued and unpaid interest, if any, on all the Notes to be due and
payable. Upon sending such a notice of acceleration, such principal, premium and
accrued and unpaid interest shall be due and payable immediately. In the event
of the acceleration of the Notes because an Event of Default described in
Section 8(a)(v) has occurred and is continuing, the acceleration of the
Indebtedness evidenced by the Convertible Notes shall be automatically annulled
if the Event of Default or payment default triggering such Event of Default
pursuant to Section 8(a)(v) shall be remedied or cured by the Company or a
Subsidiary of the Company or waived by the Majority Noteholders of the
Convertible Notes within 20 days after the declaration of acceleration with
respect thereto and if (1) the annulment of the acceleration of the Convertible
Notes would not conflict with any judgment or decree of a court of competent
jurisdiction and (2) all existing Events of Default, except nonpayment of
principal, premium or interest on the Convertible Notes that became due solely
because of the acceleration of the Convertible Notes, have been cured or waived
in writing. The Majority Noteholders of the Convertible Notes may rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.

c. The Majority Noteholders of the Convertible Notes may, by written notice
signed thereby to the Company, waive an existing Default and its consequences to
the extent provided in Section 8.3 of the Purchase Agreement. When a Default is
waived, it is deemed cured, but no such waiver shall extend to any subsequent or
other Default or impair any consequent right.

d. Any Holder of Convertible Notes may exercise any remedy or conduct any
proceeding available to Holders at the time and in the manner directed by the
Majority Noteholders of the Convertible Notes. Except to enforce the right to
receive payment of principal, premium (if any) or interest when due, no Holder
of Notes may pursue any remedy with respect to the Purchase Agreement or the
Notes unless the Majority Noteholders of the Convertible Notes have requested
such Holder of Notes to

 

- 17 -



--------------------------------------------------------------------------------

pursue the remedy, such request to be evidenced by a certificate of an officer
of such Holder, certifying that such Majority Noteholders have requested pursuit
of such remedies, and delivered to the Company.

e. Notwithstanding any other provision of the Purchase Agreement or this
Convertible Note, the right of any Holder to receive payment of principal of,
premium, if any, and interest on the Convertible Notes held by such Holder, on
or after the respective due dates expressed in the Convertible Notes, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.

9. Absence of Stockholder Approval. At any time after a Stockholder Meeting at
which Stockholder Approval has not been obtained, Holders of at least 25% in
principal amount of all of the outstanding Convertible Notes may, by prior
written notice (signed by such Holders) to the Company, declare, by sending
written notice to the Company, the principal of, premium, if any, and accrued
and unpaid interest, if any, on all the Convertible Notes to be due and payable.
Such principal, premium and accrued and unpaid interest shall be due and payable
on the day that is 60 days following the date on such notice is delivered to the
Company. The Majority Noteholders of the Convertible Notes may rescind such
acceleration and its consequences if the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.

10. Usury Savings Clause. It is the intent of the parties to the Purchase
Agreement in the execution and performance thereof and hereof to remain in
strict compliance with Applicable Law from time to time in effect. In
furtherance thereof, the parties hereto and the Holder, by acceptance of this
Convertible Note, stipulate and agree that, as provided in Section 6.13 of the
Purchase Agreement, none of the terms and provisions contained therein or herein
shall ever be construed to create a contract to pay for the use, forbearance or
detention of money with interest at a rate or in an amount in excess of the
Maximum Rate, or to pay an amount of interest in excess of that permitted to be
charged under Applicable Law.

11. Waiver of Defenses. The Company and all sureties, endorsers and guarantors
of this Convertible Note waive demand, presentment for payment, notice of non
payment, protest, notice of protest, notice of intent to accelerate maturity,
notice of acceleration of maturity and all other notice, filing of suit and
diligence in collecting this Convertible Note or enforcing any of the security
herefor, and agree to any substitution, exchange or release of any such
security, the release of any party primarily or secondarily liable hereon and
further agree that it will not be necessary for any holder hereof, to enforce
payment of this Convertible Note, to first institute suit or exhaust its
remedies against any security herefor, and consent to any one or more extensions
or postponements of time of payment of this Convertible Note on any terms or any
other indulgences with respect hereto, without notice thereof to any of them.

12. No Offsets. The Company agrees that all amounts under this Convertible Note
are payable without set-off, withholding, deduction, claim, counterclaim,
defense or recoupment, all of which are hereby waived by the Company. If the
indebtedness represented by this Convertible Note or any part hereof is
collected at law or in equity or in bankruptcy, receivership or other judicial
proceedings or if this Convertible Note is placed in the hands of attorneys for
collection after default, the Company agrees to pay, in addition to the
principal and interest payable hereon, reasonable attorneys’ fees and costs
incurred by Holder.

 

- 18 -



--------------------------------------------------------------------------------

13. Costs and Expenses. The Company shall, upon demand by Holder, promptly pay
to Holder any and all costs and expenses, including legal expenses, collections
costs and attorneys’ fees (whether or not legal proceedings are instituted
including, without limitation, legal expenses and reasonable attorneys’ fees in
connection with any bankruptcy proceedings), incurred or paid by Holder in
protecting or enforcing Holder’s rights hereunder. Without limiting the
generality of the foregoing, if this Convertible Note is collected by suit or
through the bankruptcy court, or any judicial proceeding, or if this Convertible
Note is not paid at maturity, however such maturity may be brought about, and it
is placed in the hands of an attorney for collection (whether or not legal
proceedings are instituted), then the Company agrees to pay, in addition to all
other amounts owing hereunder, the collection costs and reasonable attorneys’
fees of the holder hereof.

14. Notices. Any notice or other communication required or permitted hereunder
shall be given as provided in the Purchase Agreement.

15. Business Days. If any payment of principal or interest on this Convertible
Note shall become due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in computing interest in connection with such payment.

16. Miscellaneous. This Convertible Note is binding upon the Company and its
successors and assigns and inures to the benefit of Holder and its successors
and assigns. Headings, subheadings and captions shall not be used to construe
the meaning or intent hereof, and are intended for the convenience of the
parties only.

17. Governing Law. THIS CONVERTIBLE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

[Signature Page Follows]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed and delivered on and as of the day and year first written above.

 

HARVEST NATURAL RESOURCES, INC. By:

/s/ Keith L. Head

Keith L. Head Vice President and General Counsel

 

 

 

 

[Signature Page to Convertible Note]